Title: To James Madison from Thomas Jefferson, 3 March 1819
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Mar. 3. 19.
I promised your gardener some seeds which I put under a separate cover and address to you by mail. I also inclose you a letter from mr. Cabell which will shew you that the “sour grapes” of Wm. & Mary are spreading; but certainly not to the “enlightened part of society” as the letter supposes. I have sent him a transcript from our journals that he may see how far we are under engagements to Dr. Cooper. I observe Ritchie imputes to you and myself opinions against Jackson’s conduct in the Seminole war. I certainly never doubted that the military entrance into Florida, the temporary occupation of their posts, and the execution of Arbuthnot & Ambrister were all justifiable. If I had ever doubted, P. Barber’s speech would have brought me to rights. I at first felt regret at the execution; but I have ceased to feel it on mature reflection, and a belief the example will save much blood. Affectionately your’s.
Th: Jefferson
P. S. On my return I fell in with mr. Watson who signed our proceedings.
